Citation Nr: 0906566	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-25 057A
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of hands, wrists, shoulders, arms, bilateral legs, 
and back, claimed as rheumatoid arthritis.

2.  Service connection for arthritis of hands, wrists, 
shoulders, arms, bilateral legs, and back, claimed as 
rheumatoid arthritis.

3.  Entitlement to an effective date earlier than October 15, 
1998, for the grant of service connection for residuals, 
laceration with p/o repair of digital nerve, right ring 
finger.

4.  Entitlement to an effective date earlier than August 19, 
2005, for the grant of a 10 percent disability rating for 
painful scar, right ring finger, palmar side.

5.  Entitlement to an effective date earlier than August 19, 
2005, for the grant of a 30 percent disability rating for 
service-connected right knee disability.

6.  Entitlement to an effective date earlier than August 19, 
2005, for the grant of a 10 percent disability rating for 
service-connected left knee disability.

7.  Entitlement to an effective date earlier than July 7, 
2004, for the grant of a 30 percent disability rating for 
skin rash.

8.  Entitlement to a compensable rating for dental trauma 
resulting in the loss of two teeth (#9, #10) and blunted root 
with marginal bone support of #8.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel
INTRODUCTION

The Veteran had active service from February 1986 to October 
1998.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  
A November 2005 rating decision granted service connection 
for painful scar, right ring finger, palmar side, effective 
August 19, 2005; assigned a 30 percent disability rating to 
right knee disability, and a 10 percent disability rating to 
left knee disability, both effective August 19, 2005; and, 
denied entitlement to a compensable disability rating for 
service-connected residuals, laceration with p/o repair of 
digital nerve, right ring finger.  In December 2005, the 
Veteran filed a claim seeking earlier effective dates for the 
grant of service connection for both the scar and residuals 
of laceration of the ring finger, and the respective 
disability ratings assigned to the knees, effective August 
19, 2005.  A January 2006 rating decision denied entitlement 
to earlier effective dates, and also denied entitlement to 
arthritis, claimed as rheumatoid arthritis.  A notice of 
disagreement was filed in January 2006.  A February 2006 
rating decision granted entitlement to service connection for 
dental trauma, assigning a noncompensable disability rating 
effective December 13, 2005, and assigned a 30 percent 
disability rating to service-connected skin rash, effective 
July 7, 2004.  A notice of disagreement was filed in March 
2006 with regard to the disability rating assigned to the 
dental trauma, and the effective date assigned to the skin 
rash.  A statement of the case was issued in July 2006 with 
regard to all issues, and a substantive appeal was received 
in August 2006.  The Veteran testified at a Board hearing in 
December 2008.

The Board notes that at the hearing the Veteran provided 
limited testimony pertaining to the issue of the propriety of 
the reduction of the evaluation of the right knee disability 
from 30 percent to 10 percent disabling, effective September 
1, 2007.  The Board notes that a November 2006 rating 
decision proposed a reduction of such disability rating, and 
a June 2007 rating decision reduced such rating to 10 percent 
disabling.  In January 2008, the Veteran filed a notice of 
disagreement and requested that a VA examination be 
scheduled.  The Veteran underwent a VA examination pertaining 
to the right knee in February 2008.  In August 2008, a 
statement of the case was issued; however, the Veteran did 
not file a timely substantive appeal.  Thus, such issue is 
not in appellate status.

The issue of entitlement to rheumatoid arthritis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied 
entitlement to service connection for arthritis of the hands, 
wrists, shoulders, arms, bilateral legs and back; the Veteran 
did not file a notice of disagreement.  

2.  In December 2005, the Veteran filed a request to reopen 
his claim of service connection for rheumatoid arthritis. 

3.  Additional evidence received since the RO's September 
2004 decision is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection for rheumatoid arthritis, and 
raises a reasonable possibility of substantiating the claim. 

4.  In response to the Veteran's initial claim of service 
connection, by rating decision of March 17, 1999, the RO 
granted entitlement to service connection for residuals, 
laceration with p/o repair of digital nerve, right ring 
finger, assigning a noncompensable disability rating 
effective October 15, 1998; the Veteran did not file a timely 
notice of disagreement to initiate an appeal from the March 
17, 1999, rating decision with regard to this issue.

5.  In response to the Veteran's initial claim of service 
connection, by rating decision of March 17, 1999, the RO 
granted entitlement to service connection for right knee 
disability, assigning a 10 percent disability rating; granted 
entitlement to service connection for left knee disability, 
assigning a noncompensable disability rating; and granted 
entitlement to service connection for skin disability, 
assigning a 10 percent disability rating, all effective 
October 15, 1998; the Veteran did not file a substantive 
appeal to perfect an appeal of the March 17, 1999, rating 
decision.

6.  It was not factually ascertainable during the one year 
period prior to July 7, 2004, that the rating criteria had 
been met for an evaluation in excess of 30 percent for 
service-connected skin rash disability.

7.  It was not factually ascertainable during the one year 
period prior to August 19, 2005, that the rating criteria had 
been met for an evaluation in excess of 10 percent for 
service-connected scar, right ring finger disability.

8.  By rating decision of February 2003, the RO denied 
entitlement to a compensable disability rating for service-
connected left knee disability; the Veteran was notified of 
this decision and his appellate rights in February 2003, and 
did not submit a notice of disagreement within one year of 
the notice letter.

9.  By rating decision of September 2004, the RO denied 
entitlement to an increased disability rating for service-
connected right knee disability; the Veteran was notified of 
this decision and his appellate rights in September 2004, and 
did not submit a notice of disagreement within one year of 
the notice letter.

10.  It was not factually ascertainable during the one year 
period prior to August 19, 2005, that the rating criteria had 
been met for an evaluation in excess of 30 percent for 
service-connected right knee disability.

11.  The loss of masticatory surface, specifically related to 
teeth #8, #9, #10, can be restored by suitable prosthesis.


CONCLUSIONS OF LAW

1.  The September 2004 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
September 2004 denial, and the claim of service connection 
for rheumatoid arthritis is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The March 17, 1999, rating decision, which assigned an 
effective date of October 15, 1998, for the grant of service 
connection for residuals, laceration with p/o repair of 
digital nerve, right ring finger, is final.   38 U.S.C.A. 
§ 7105 (West 2002).

4.  An effective date prior to August 19, 2005, for the 
assignment of a 10 percent disability rating for painful 
scar, right ring finger, palmar side, is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

5.  An effective date prior to August 19, 2005, for the 
assignment of a 30 percent disability rating for right knee 
disability is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).

6.  An effective date prior to August 19, 2005, for the 
assignment of a 10 percent disability rating for left knee 
disability is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).

7.  An effective date prior to July 7, 2004, for the 
assignment of a 30 percent disability rating for skin 
disability is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).

8.  The criteria for entitlement to a compensable disability 
rating for dental trauma resulting in the loss of two teeth 
(#9, #10) and blunted root with marginal bone support of #8 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and § 4.150, Diagnostic Code 
9913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the Board finding that new and material 
evidence has been received to reopen the service connection 
claim, there is no need to undertake any review of compliance 
with the VCAA as it is anticipated that any VCAA deficiencies 
will be remedied by the RO while the case is in remand 
status.   

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in July 2004 on the underlying issue of 
entitlement to an increased disability rating for skin 
disability, and in August 2005 on the underlying issues of 
entitlement to increased disability ratings for service-
connected right knee disability, left knee disability, skin 
disability, and right ring finger disability.  As will be 
discussed in detail below, November 2005 and February 2006 
rating decisions addressed the underlying increased rating 
claims.  The Veteran perfected an appeal as to the respective 
effective dates assigned.  As entitlement to an earlier 
effective date is a downstream issue from that of an 
increased rating (for which VCAA letters were duly sent) 
another VCAA notice is not required. VAOPGCPREC 8-2003 (Dec. 
22, 2003).  However, VCAA notice was issued in December 2005 
pertaining to his claim for earlier effective dates.  A VCAA 
letter was issued to the Veteran in December 2005 with regard 
to his underlying service connection claim for dental 
disability.  Again, as entitlement to a higher rating is a 
downstream issue from that of service connection, another 
VCAA notice is not required.  The VCAA letters have clearly 
advised the Veteran of the evidence necessary to substantiate 
his claims.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, and post-service VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran underwent a VA dental examination in July 2006.  The 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating and effective date issues on appeal.



I.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c) and an unappealed Board denial is final under 
38 U.S.C.A. § 7104, and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
December 2005, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2008).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In July 2004, the Veteran filed an initial claim of service 
connection for "arthritis, hands, wrist, shoulders, arms, 
both legs, and back."  Evidence on file consisted of service 
medical records; however, there was no medical evidence of a 
current diagnosis.  

The Veteran's claim was denied in a September 2004 rating 
decision, on the basis that service medical records and post-
service medical records did not show rheumatoid arthritis.  
The Veteran did not initiate an appeal of this decision, 
therefore, the RO's decision is final.  38 U.S.C.A. § 7105.  

In December 2005, the Veteran submitted a claim to reopen.  
The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO determination in September 2004.  In support of his claim 
to reopen, he submitted VA treatment records reflecting a 
diagnosis of rheumatoid arthritis.  Such evidence is material 
as it shows that the Veteran does have a current disability.  
The  Board has determined that such evidence relates to an 
unestablished fact necessary to substantiate the merits of 
the claim.  The claim of service connection for rheumatoid 
arthritis is reopened.  38 U.S.C.A. § 5108.  The Board's 
decision is strictly limited to the reopening of the claim 
and does not address the merits of the underlying service 
connection claim.  

II. Earlier effective date claims

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105.



Earlier effective date:  Residuals, laceration, right ring 
finger

Service connection for residuals, laceration with p/o repair 
of digital nerve, right ring finger, effective October 15, 
1998, was granted in a March 17, 1999, rating decision.  
Notice of such rating determination was issued to the Veteran 
on March 26, 1999.  Although the Veteran submitted 
communications to VA within one year of that notice, none of 
those communications expressed disagreement with the 
effective date established for service connection of such 
disability.  The earliest communication from the Veteran 
regarding his disagreement with the effective date assigned 
to the grant of service connection was in the form of a 
December 2005 claim.  This submission was outside the one 
year window for filing a notice of disagreement.  
Consequently, the March 1999 rating decision became final.  
38 U.S.C.A. § 7105. 

Although the Veteran is now advancing a claim for an earlier 
effective date for the grant of service connection, the Court 
has made it clear that there can be no freestanding claim for 
an earlier effective date because to allow such a claim would 
be contrary to the principle of finality set forth in 38 
U.S.C.A. § 7105.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
In other words, applicable law afforded the Veteran a one 
year period after notice of the March 1999 decision to appeal 
from the effective date assigned by that decision.  Since the 
Veteran did not file a timely notice of disagreement to 
initiate an appeal, the finality of the effective date 
precludes an attempt to now claim an earlier effective date 
on grounds other than clear and unmistakable error.  

Earlier effective date:  Painful scar, right ring finger, 
palmar side associated with residuals, laceration with p/o 
repair of digital nerve, right ring finger

In December 1998, the Veteran filed a claim of service 
connection for "hand nerve damage with loss of strength."  
The Veteran underwent a VA examination of the right hand, and 
the examiner diagnosed partial paralysis (sensory only) of 
the right ring finger due to the lateral interdigital nerve 
dysfunction.  The examination report does reflect that there 
was a scar over the proximal portion of the finger.  As 
detailed hereinabove, service connection for residuals, 
laceration with p/o repair of digital nerve, right ring 
finger, was established effective October 15, 1998, in the 
March 17, 1999, rating decision.  A noncompensable disability 
rating was assigned.  Notice of such rating determination was 
issued to the Veteran on March 26, 1999.  In May 1999, the 
Veteran filed a notice of disagreement with regard to other 
issues addressed by the March 1999 rating decision, but did 
not include the disability rating assigned to residuals, 
laceration, right ring finger.  As a notice of disagreement 
was not filed within the one year appeal period, the March 
1999 RO decision is final.  38 U.S.C.A. § 7105.  The Veteran 
has not specifically alleged clear and unmistakable error in 
the RO's March 1999 decision.  As such, the RO's decision is 
final and binding as to conclusions based on the evidence on 
file at the time.  See 38 C.F.R. § 20.1103.

On August 19, 2005, the Veteran filed an increased rating 
pertaining to the "median nerve."  The Veteran underwent a 
VA examination in September 2005, which revealed a painful 
scar.  The RO denied entitlement to a compensable disability 
rating for residuals, laceration with p/o repair of digital 
nerve, right ring finger; however, granted entitlement to 
service connection for painful scar, right ring finger, 
palmar side, assigning a 10 percent disability rating, 
effective August 19, 2005.  The effective date assigned 
corresponds to the date of receipt of the increased rating 
claim.  

The Board has considered whether it was factually 
ascertainable that the Veteran's service-connected disability 
had increased in severity in the year prior to August 2005.  
The evidence of record, however, does not contain any medical 
evidence reflecting treatment related to his right ring 
finger from August 19, 2004, to August 19, 2005.  As 
discussed, the Veteran underwent a VA examination in January 
1999 with regard to his initial service connection claim; 
however, such examination did not occur within a year of 
receipt of the increased rating claim.  Thereafter, there is 
no medical evidence relating to the ring finger disability 
until his September 2004 VA examination, which occurred after 
the filing of his claim for increased disability.  There is 
clearly nothing of record suggesting that it was factually 
ascertainable that his service-connected disability had 
increased in severity in the year prior to August 19, 2005  
Accordingly, an effective date prior to August 19, 2005, for 
a 10 percent disability rating for service-connected painful 
scar, right ring finger, palmar side, is clearly not 
warranted.

Earlier effective date:  Right knee, left knee

In December 1998, the Veteran filed a claim of service 
connection related to the knees.  A March 1999 rating 
decision granted entitlement to servicer connection for right 
knee disability, assigning a 10 percent disability rating, 
and granted entitlement to service connection for left knee 
disability, assigning a noncompensable disability rating.  
The effective date assigned for both was October 15, 1998, 
which corresponds to the date after discharge from service.  
In May 1999, the Veteran filed a notice of disagreement with 
regard to the disability ratings assigned to the knees.  A 
statement of the case was issued in July 1999; however, the 
Veteran did not file a substantive appeal.  Thus, the 
decision is final.  38 U.S.C.A. § 7105.  

In August 2002, the Veteran filed an increased rating claim 
pertaining to the left knee.  A February 2003 rating decision 
denied entitlement to a compensable disability rating.  The 
Veteran did not file a notice of disagreement, thus the 
decision is final.  38 U.S.C.A. § 7105.  

In July 2004, the Veteran filed an increased rating claim 
pertaining to the right knee.  A September 2004 rating 
decision denied entitlement to a disability rating in excess 
of 10 percent.  The Veteran did not file a notice of 
disagreement, thus the decision is final.  38 U.S.C.A. 
§ 7105.  

On August 19, 2005, the Veteran submitted a VA Form 21-4138 
requesting that his claim be reopened pertaining to, in 
pertinent part, the knees, and that his conditions had 
worsened.  A November 2005 rating decision assigned a 30 
percent disability rating to right knee disability, effective 
August 19, 2005, and assigned a 10 percent disability rating 
to left knee disability, effective August 19, 2005.  The 
Veteran claims that the higher ratings assigned should be 
made effective October 15, 1998, the date service connection 
was granted.  However, as detailed, the Veteran did not 
submit a timely substantive appeal with regard to the March 
1999 rating decision granting service connection; did not 
submit a notice of disagreement within one year of notice of 
the February 2003 rating decision denying entitlement to an 
increased rating for the left knee disability; and did not 
submit a notice of disagreement within one year of notice of 
the September 2004 rating decision denying entitlement to an 
increased rating for the right knee disability.  Accordingly, 
such decisions are final.  38 U.S.C.A. § 7105.  While the 
Board acknowledges that the August 19, 2005, increased rating 
claim was received within a year of issuance of the September 
2004 rating decision, it was clear that he was claiming that 
his service-connected conditions had worsened, and he did not 
note disagreement with the September 2004 rating decision or 
a desire for appellate review.  See 38 C.F.R. § 20.201.  
Thus, such claim cannot constitute a notice of disagreement 
with the September 2004 rating decision, pertaining to the 
right knee.

The Board has considered whether it was factually 
ascertainable that the Veteran's service-connected right or 
left knee disability had increased in severity in the year 
prior to August 2005.  The Board notes that with regard to 
his July 2004 increased rating claim pertaining to the right 
knee, he did not appear for a scheduled VA examination, which 
was duly discussed in the September 2004 rating decision.  
There are VA outpatient treatment records on file for the 
period June 7, 2005, to August 2005.  While in June 2005 he 
voiced complaints related to his rheumatoid arthritis, 
specifically that his joints were swollen and painful, he did 
not specifically voice any complaints related to his service-
connected right and left knee disabilities.  He did undergo 
an x-ray examination of the knees which showed what appeared 
to be some subchondral cysts in the right medial femoral 
condyle; some mild joint space narrowing medially on the 
right; and, no effusions.  The radiologist stated that 
findings at the right medial femoral condyle may have 
increased somewhat since February 15, 2003.  Such findings, 
however, do not constitute sufficient objective evidence to 
support an increased disability rating.  It was not until the 
Veteran underwent a September 2005 VA examination that it was 
apparent that the respective increased ratings were warranted 
for the right and left knees.  There is clearly nothing of 
record suggesting that it was factually ascertainable that 
his service-connected right and left knee disabilities had 
increased in severity in the year prior to August 19, 2005.  
Accordingly, an effective date prior to August 19, 2005, for 
a 30 percent disability rating for service-connected right 
knee disability and for a 10 percent disability rating for 
service-connected left knee disability, is clearly not 
warranted.

Earlier effective date:  skin disability

A March 1999 rating decision granted entitlement to service 
connection for skin rash, assigning a 10 percent disability 
rating, effective October 15, 1998.  The effective date 
assigned corresponds to the date after discharge from 
service.  In May 1999, the Veteran filed a notice of 
disagreement with regard to the disability rating assigned to 
the skin disability.  A statement of the case was issued in 
July 1999; however, the Veteran did not file a substantive 
appeal.  Thus, the decision is final.  38 U.S.C.A. § 7105.  

On July 7, 2004, the Veteran filed an increased rating claim 
for skin disability.  A September 2004 rating decision denied 
entitlement to an increased rating.  In August 2005, the 
Veteran filed a claim for an increased rating.  A November 
2005 rating decision denied entitlement to an increased 
rating.  A February 2006 rating decision, assigned a 30 
percent disability rating, effective July 7, 2004.  In 
assigning such effective date, the RO explained that 
consideration had been given collectively to photos submitted 
by the Veteran, a September 2004 VA examination, and a 
September 2005 VA examination.

The Board has considered whether it was factually 
ascertainable that the Veteran's service-connected disability 
had increased in severity in the year prior to July 7, 2004.  
The evidence of record, however, does not contain any medical 
evidence reflecting treatment for skin disability from July 
7, 2003, to July 7, 2004.  The Veteran underwent a VA 
examination in January 1999 with regard to his initial 
service connection claim.  Subsequently, there is no medical 
evidence relating to the skin disability until his September 
2004 VA examination, which occurred after the filing of his 
July 2004 claim for increased disability.  There is clearly 
nothing of record suggesting that it was factually 
ascertainable that his service-connected disability had 
increased in severity in the year prior to July 7, 2004.  
Accordingly, an effective date prior to July 7, 2004, for a 
30 percent disability rating for service-connected skin 
disability is clearly not warranted.

III.  Dental disability

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The evidence of record reflects that the Veteran has a 
history of loss of teeth numbers 8, 9 and 10 in service, due 
to being struck in the face.  The RO has rated the Veteran's 
disability pursuant to Diagnostic Code 9913.  Under such 
diagnostic code, a noncompensable evaluation is warranted 
when the loss of masticatory surface can be restored by a 
suitable prosthesis.  In order to warrant a compensable 
evaluation under this Diagnostic Code, there would need to be 
evidence that the lost masticatory surface cannot be replaced 
by suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 
9913.

The July 2006 VA examination reflects that after the Veteran 
was hit in the face, teeth 8, 9, and 10 were deemed to be 
non-restorable, and they were extracted.  He received a 
partial denture, a wire and acrylic partial denture, which 
was fabricated for him, and which he was wearing at the time 
of the examination.  On physical examination, he had an 
adequate alveolar ridge with very little bone loss in the 
areas of 8, 9, or 10.  The examiner stated that his teeth are 
replaceable with a suitable prosthesis.  He has a minimally 
functional partial denture, and that a more adequate partial 
denture should be made for cosmesis and for function.

VA outpatient treatment records reflect that the Veteran has 
continued to seek dental treatment, and he has been 
considered for a partial implant.  

The objective medical evidence, however, only supports a 
noncompensable disability under the dental rating criteria as 
the loss of masticatory surface, specifically loss of teeth 
8, 9, and 10, can be restored by a suitable prosthesis.  See 
38 C.F.R. § 4.150, Diagnostic Code 9913.  There is no 
diagnostic code which could provide the basis for a 
compensable disability rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that his service-connected 
dental disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Consequently, under these circumstances, 
the Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards, and the 
evidence of record does not reflect frequent periods of 
hospitalization as contemplated by the extraschedular 
criteria.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

New and material evidence has been received to reopen the 
claim of service connection for rheumatoid arthritis.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the following remand section of this decision.

Entitlement to an effective date earlier than October 15, 
1998, for the grant of service connection for residuals, 
laceration with p/o repair of digital nerve, right ring 
finger is not warranted.  Entitlement to an effective date 
earlier than October 15, 1998, for the grant of service 
connection for painful scar, right ring finger, palmar side 
is not warranted.  Entitlement to an effective date earlier 
than August 19, 2005, for the grant of a 30 percent 
disability rating for service-connected right knee disability 
is not warranted.  Entitlement to an effective date earlier 
than August 19, 2005, for the grant of a 10 percent 
disability rating for service-connected left knee disability 
is not warranted.  Entitlement to an effective date earlier 
than July 7, 2004, for the grant of a 30 percent disability 
rating for skin disability is not warranted.  Entitlement to 
a compensable rating for dental trauma resulting in the loss 
of two teeth (#9, #10) and blunted root with marginal bone 
support of #8, is not warranted.  To this extent, the appeal 
is denied.


REMAND

As detailed, current medical records reflect that the Veteran 
is claiming entitlement to rheumatoid arthritis of the hands, 
wrists, shoulders, arms, bilateral legs, and back, which he 
claims initially manifested during service.  In light of the 
current diagnosis of rheumatoid arthritis, and the hearing 
testimony pertaining to his claimed symptomatology during 
service, the Board has determined that the Veteran should 
undergo a VA examination to assess the nature and etiology of 
his claimed rheumatoid arthritis.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed rheumatoid 
arthritis.  It is imperative that the 
claims folder, to include all service 
medical records and post-service medical 
records, be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the Veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that his rheumatoid 
arthritis is related to his active duty 
service.  The examiner should 
specifically address whether any of the 
symptomatology of the hands, wrists, 
shoulders, arms, bilateral legs, and/or 
back, experienced in service was 
indicative of rheumatoid arthritis.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim of service 
connection.  The Veteran should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


